Citation Nr: 1214038	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  07-21 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1958 to August 1961 and December 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In April 2010, the Veteran testified during a video conference hearing before the undersigned.  A transcript of the hearing is associated with the claims file.


FINDING OF FACT

1.  Scoliosis of the Veteran's spine, noted on medical examination at entrance into active service, did not undergo increase in disability during his active service.  

2.  The Veteran's current low back disability is due to degenerative disease of the spine.  

3.  The Veteran's current low back disability is not due to disease contracted or injury incurred in active service.  

4.  Degenerative disease, to include arthritis, of the Veteran's low back did not manifest within one year of separation from active service.  

5.  The Veteran's current low back disability was not caused by and has not been aggravated by his service-connected bilateral multiple callosities and corns with bilateral hindfoot supination.



CONCLUSION OF LAW

The criteria for service connection, or for service aggravation, of a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1153, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011), 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA satisfied its duty to notify by letters sent to the Veteran in July 2006 and March 2007.  Although the March 2007 letter was sent after the initial adjudication of his claim, the Veteran has had a meaningful opportunity to participate in the processing of his claim since that letter was sent and VA has readjudicated his claim, most recently by way of an August 2011 supplemental statement of the case.  These facts demonstrate that the timing defect in the notice has been cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, VA examination reports, and all obtainable private treatment records are in the claims file.  In July 2010, the Board reopened and remanded the Veteran's claim of entitlement to service connection for low back disability.  In March 2011, the Board again remanded the Veteran's claim to the Appeals Management Center (AMC) for further evidentiary development, including obtaining VA treatment records, attempting to obtain treatment records from the Veteran's private podiatrist, and providing the Veteran a new VA examination.  

The Board notes that the Veteran submitted a signed release of information for his private podiatrist, Dr. "L. W."  The AMC sent Dr. L.W. a letter requesting that he send all relevant treatment records.  However, he did not respond to this letter or provide any treatment records.  The AMC informed the Veteran of this in a June 2011 letter and asked him to submit any copies of these treatment records that he may have in his possession.  The Veteran did not respond to this letter.  Accordingly, the Board finds that VA has fulfilled its duty to obtain relevant treatment records.

In April 2011, the Veteran was afforded a new VA examination.  The Board had directed that the examiner "should delineate all current disabilities of the low back and indicate whether the disability is an acquired disability, a congenital or developmental disease or a congenital or development defect."  The Board directed that two additional questions must be addressed if the examiner determined that the Veteran had a congenital or developmental disease or congenital or developmental defect of the low back.  

A report of the April 2011 examination is associated with the claims file.  The examiner did identify (or delineate) the Veteran's current disability of the low back.  He assessed thoracolumbar degenerative disk disease.  The examiner, who had the claims file before him, including the AMC's recitation of the Board's Remand directives, did not identify the dextroscoliosis in the assessment section.  Rather, he stated in a physical examination section that the Veteran had mild thoracolumbar dextroscoliosis.  It follows, and is consistent with the other medical evidence of record, that the examiner did not find the mild dextroscoliosis to be a disability.  He therefore had no reason to list it as such or to discuss whether it was a congenital or developmental disease or defect.  As he did not identify it as a disability, and as neither this report nor any other evidence gives rise to a conclusion that his degenerative disease is other than an acquired condition, the Board finds that the lack of specifically stating whether it was an acquired condition as opposed to a developmental or congenital defect or disease does not render the examination inadequate.  

The examiner indicated review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  He provided detailed description of the Veteran's low back disability.  He sufficiently explained his conclusion, referring to peer reviewed studies and explaining the cause of the Veteran's low back disability - degenerative changes associated with aging.  The Board notes that the examiner referred to bilateral pes planus, rather than bilateral multiple callosities and corns with bilateral hindfoot supination, as the Veteran's service-connected foot disability.  However, the Board does not find that this renders his opinion inadequate.  The examiner, who is the medical professional, thoroughly examined the Veteran and based his opinion as to whether the Veteran's low back disability was connected to his Veteran's bilateral foot disability, despite labeling the disability differently than the RO.  Further, he provided a rationale that excluded a nexus between any foot disability, not just bilateral pes planus, and the Veteran's current low back disability.  

His statement to the effect that the Veteran's current thoracolumbar spine condition did not consist of any degenerative changes induced by disability of his feet sufficiently addresses both causation and aggravation of his degenerative disease of the low back by his service-connected bilateral foot disabilities and is not inadequate merely because he did not use the specific word "aggravation."  In this regard, the Veterans Court has explained that an examiner's choice of language is not error where his opinion is unambiguous and is sufficient to comply with the purpose for that the opinion was requested.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

For these reasons, the Board finds that the April 2011 examination, and, most importantly, the medical opinion, is adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (explaining that in order for an opinion to be adequate, the examiner must take into account the veteran's past relevant history, describe the disability in sufficient detail and provide an analysis that the Board can weigh against contrary opinions).  

Based on the above, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v West, 13 Vet. App. 141, 147 (1999).  Furthermore, the Board finds that VA has met its duty to assist the Veteran in obtaining evidence to substantiate his claim.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002.


II.  Merits of the Claim

The Veteran has repeatedly contended that current low back disability is the result of his service-connected bilateral foot disability.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2006).  The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Section 3.310 was amended effective October 10, 2006, during the course of the Veteran's appeal.  That amendment imposed additional burdens on a claimant seeking to show that a service-connected disease or injury aggravated (as opposed to caused) disability for which service connection had not yet been established.  The appropriate version of § 3.310 in the instant case is that version effective when the Veteran filed his claim in June 2006, because that version is potentially more favorable to the Veteran.  See Landgraf v. USI Film Products, 511 U.S. 244 (1994); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability it due to the natural progress of the disease.  38 U.S.C.A. § 1153 (2002); 38 C.F.R. § 3.306 (2011).  For preexisting disorders noted upon entry into service, 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 apply and the burden falls on the claimant to demonstrate that there was an increase in disability during service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  In such cases, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 C.F.R. § 3.306(b) (2011).  

In this case, an August 1958 report of medical examination for the purpose of enlistment documents a normal clinical evaluation for the spine (block 38) and an abnormal clinical evaluation for the upper extremities (block 35).  Noted on the front of the form is "#35 Scoliosis, mild."  In block 74 of the form, for a summary of defects and diagnoses, the medical officer noted "#38 - Mild dorsal scoliosis, to the left."  In July 1961, December 1961,  and June 1962 reports of medical history for the purposes of separation, EAD, and release, respectively, the Veteran indicated that he had never had arthritis, rheumatism, or bone, joint, or other deformity.  The June 1962 report of medical history includes a physician's summary that the Veteran had mild chronic low back pain believed due to lumbo-sacral spine deformity.  A December 1961 report of medical examination does not indicate any abnormal clinical evaluations and makes no mention of the Veteran's scoliosis.  A June 1962 report of medical examination for the purpose of separation from active service includes an abnormal spine clinical evaluation with the note "Asymptomatic scoliosis"  An August 1962 statement signed by the Veteran acknowledges that there had been no change in his medical condition since the June 1962 examination.  

The Veteran is not considered to have been sound at entrance into service with regard to the mild scoliosis noted at the time of the entrance examination.  The preponderance of evidence is against a finding that the preexisting scoliosis was aggravated by his military service because the preponderance of evidence shows that there was no increase in disability during service.  

During service he reported a backache on one occasion, in January 1960.  Although there are numerous reports of other symptoms in the context of seeking treatment during service, such as foot problems, sore shoulder, and upper respiratory problems, there are no other reports of back pain.  This single report tends to show that the Veteran did not experience significant chronic back pain during service given that he appears to have been diligent in reporting medical problems but only reported back ache once.  Although the June 1962 report of medical history noted complaints of mild chronic low back believed to be due to his lumbosacral spine deformity, the Board finds the report of medical examination from June 1962 to be the most probative evidence of record at that time.  This is because it documents the results of clinical evaluation by a medical professional rather than simply documenting a general report of chronic low back pain related to a medical professional by the Veteran, as documented in the report of medical history.  That June 1962 report indicates that he had asymptomatic scoliosis.  The medical finding of "asymptomatic scoliosis" is evidence against a finding that his "Scoliosis, mild" increased in severity during service.  

There is no evidence that during service his scoliosis ever reached a level greater than the "mild" noted on entrance to service.  Additionally, throughout the claims process, the Veteran has claimed that his low back pain began as early as 1977 or as late as 1995.  During the April 2010 hearing he testified that he first began having problems with his back "fifteen, twenty years."  April 2010 hearing transcript at 3.  He also testified that he had not had any problems due to a back injury or work accident.  Id. at 4.  

He also testified that he was told by a Dr. "W." a podiatrist, that it was possible that there was a relationship between his back symptoms and his foot condition.  Id. at 5.  The Veteran testified that he had submitted to VA records of treatment by Dr. W.  Id. at 6.  His representative remarked that there was no opinion from Dr. W. in the claims file.  Id. at 7.  At that point, the Board agreed to hold the record open for 30 days so that the Veteran could submit evidence from Dr. W.  

Two weeks after the hearing, the Veteran submitted a document that included in typewritten text the following:

Dr. [W]:  

Based upon your knowledge of [the Veteran's] longstanding bilateral foot condition with altered gait, could you make an opinion that it is at least as likely as not that the veteran's low back condition is aggravated by his service connected foot disability?  

Below that is a handwritten statement signed by L.W., D.P.M. as follows:  "No, this assessment should be performed by an orthopedic surgeon who treats back problems."  

The Board finds this statement from Dr. L.W. to be more probative than the Veteran's testimony as to whether Dr. L.W. was of expert opinion that the Veteran's low back disability was related to his bilateral foot disability.  This is because the statement from Dr. L.W. comes directly from Dr. L.W. and does not depend on the Veteran's memory of what Dr. L.W. told him.  The statement unambiguously establishes that Dr. L.W. did not view himself as qualified to render the requested opinion.  

The timing of post service onset of back symptoms reported by the Veteran is evidence against a finding that his scoliosis was permanently worsened during active service.  Further, current medical evidence, including the April 2011 VA examination, noted only mild scoliosis.  All evidence tends to show that the Veteran's mild scoliosis, noted on entrance to service, did not increase in disability during service.  Hence, the preponderance of evidence is against a finding that his preexisting scoliosis was aggravated by active service.  

Moreover, the medical evidence is negative for any link between the Veteran's noted scoliosis and his current low back disability.  As discussed in detail below, the Veteran's current low back disability has been diagnosed as degenerative disease has been attributed to the aging process, not his scoliosis.  The evidence simply does not support a grant of service connection for a low back disability on the basis of aggravation of a preexisting disorder.

Although service connection cannot be granted on the basis of aggravation, the Board must also consider whether service connection can be granted on a theory that his current low back disorder was  caused by his active service or was caused or aggravated by his service connected bilateral foot condition.  

The Veteran has been diagnosed multiple times with degenerative disc disease of the thoracolumbar spine, including most recently by the April 2011 VA examiner, he reported a backache in 1960.  Service connection has been established for a bilateral foot disability.  The case therefore turns on whether there is a direct nexus between his current degenerative disc disease of the low back and his active service or a nexus (in the sense of causation or aggravation) between his bilateral foot condition (bilateral multiple callosities and corns with bilateral hindfoot supination) and his degenerative disc disease of the low back.  

The Veteran has been afforded multiple VA examinations to address the etiology of his low back disability.  He was examined most recently in April 2011.  At that time, the Veteran stated that his low back pain began in 1977 and that he had self medicated with over-the-counter ibuprofen.  The examiner observed that he walked freely and briskly without antalgic gait and noted his mild thoracolumbar dextroscoliosis.  X-rays showed multilevel degenerative disc disease with severe aortoiliac calcifications.  He assessed the Veteran with thoracolumbar degenerative disc disease and opined that it was less likely than not related to or aggravated by his military service or his service-connected bilateral foot disability.  

The examiner provided a three part rationale, as follows:  

(1)  A review of the veteran's service medical records reveals a separation medical history and physical examination, dated 6/6/62, documenting the presence of asymptomatic scoliosis only.  

(2)  A review of the orthopedic literature reveals no credible, peer reviewed studies that support the contention that degenerative changes of one joint may induce degenerative changes in another joint either of the affected or contraleteral extremity or spine, even in the setting of leg length discrepancy.  

(3)  It is most likely that the veteran's current thoracolumbar condition is related to chronic degenerative changes associated with aging.   

Although the examiner noted that he had mild dextroscoliosis the examiner did not list this as an assessment and did not refer to it as resulting in any disability.  His assessment of only thoracolumbar degenerative disc disease is evidence that the Veteran has no disability due to the scoliosis; rather it is only an anatomical finding.  The examination report is compelling evidence that the only disability of the Veteran's low back is from his degenerative disease of the low back.  

The second and third parts of his rationale are sufficient to address any relationship, including causation and aggravation, between the Veteran's degenerative changes of the low back and his service connected bilateral foot disability.  In the second part of the rationale, the examiner included what he obviously saw as the most extreme possible condition of the lower extremities (but not present in the instant case), leg length discrepancy, and stated that this condition would not induce degenerative changes of the spine.  His choice of that word "induce" the Board finds to encompass any degenerative changes, to include inducing all changes or some changes, i.e., aggravation.  In the third part, the examiner explained what gives rise to all or part of the degenerative changes of his low back - aging.  

The Board therefore assigns considerable probative weight to this medical examination and opinion.  This is evidence against the Veteran's claim.  

The Veteran was previously examined by VA in November 2004, September 2010 and March 2005.  Although the Board previously determined that, standing on their own, these examinations were insufficient to decide the claim, they do provide some probative medical evidence as to the etiology of the Veteran's low back disability.  

In the report of the September 2010 examination, the examiner provided a diagnosis of acquired myofacial lumbar syndrome secondary to degenerative disc disease and degenerative joint disease of the lumbar spine.  The examiner stated that no scoliosis was seen on x-ray or physical examination.  That examiner did not specifically stated that that the Veteran's low back disability was not due to his military service or service-connected bilateral foot disability; rather, he opined that that the Veteran's low back disability was secondary to the effects of aging, musculoskeletal deconditioning due to physical inactivity, and a genetic predisposition to developing osteoarthritic spine conditions.  

Similarly, the March 2005 examination found that the Veteran's low back disability was not related to his service-connected bilateral foot disability, as his foot disability began in service and he did not report any back symptoms until approximately 1990.  The examiner concluded that his back pain was related to the normal degenerative process that occurs with aging.  That examination report documents the Veteran's report that he developed low back pain about 15 years earlier.  

The November 2004 examination report documents the Veteran's report that he did not remember hurting his lumbar spine during service and did not remember seeing a physician for his back.  He reported that, as of November 2004, he occasionally had low back pain and that he was diagnosed with degenerative disc disease five years prior to November 2004.  Physical examination results included a specific finding of no deformity.  X-rays showed degenerative disc disease at L5-S1.  There is no etiology opinion in the report.  

In addition to the VA examinations of record, the Veteran has submitted a March 2004 letter from his private orthopedist, "G.A.," M.D., regarding the etiology of his current low back disability.  Dr. G.A. stated that x-rays of the Veteran's lumbar spine revealed degenerative disk disease.  Consistent with the VA examiners' opinions, Dr. G.A. stated as follows:  

I did tell him I did not feel there was any relationship or association with his previous foot problems, foot surgery in regard to his degenerative lumbar disc disease which I feel is a change that occurs normally with aging and does not appear to have any cause and effect from his foot problems or his gait pattern.  

The medical evidence also includes VA and private treatment records.  However, none of these treatment records provide a link between the Veteran's current low back disability and his military service or his service-connected bilateral foot disability.

In light of the clinical evaluation of the Veteran's spine at separation from active service - noting only asymptomatic scoliosis, the  multiple negative nexus opinions, including one from the Veteran's own private physician, as well as the lack of positive medical evidence to support a nexus between the Veteran's current low back disability and his military service or his service-connected bilateral foot disability, the Board concludes that the preponderance of medical evidence is against a finding that there is a nexus between his current low back and his active service, to include causation by his service connected bilateral foot condition.  

The Board concludes that the medical evidence is also against a finding that the Veteran's current low back disability has been aggravated by his service-connected bilateral foot disability.  As noted above, the April 2011 examination opinion is evidence against such a finding.  Additionally, the Veteran's private physician ruled out any "association" between the Veteran's low back disability and his bilateral foot disability.  The absolute nature of this language is evidence against a finding of aggravation or causation of the nonservice-connected low back disability by his service-connected bilateral foot disability.  

The evidence is against application of the presumptive provisions for chronic diseases because the preponderance of evidence shows that no degenerative changes, including arthritis, manifested during service or within one year of separation from active service.  Service treatment records are evidence against a finding that he had any degenerative disease of his low back during service and all evidence shows that degenerative disease was not found until many years after active service.  

The preponderance of evidence is also against a finding that the Veteran has had continuity of symptomatology related to his low back disorder since service.  The Veteran reports low back symptoms with onset after service in 1977, at the earliest.  This is more than 15 years after separation from service, nor has he claimed that he experienced back pain prior to this time.  

The Board notes that there are some references in the claims file to a work-related back injury in 1973.  In a medical history section of an August 1977 examination report, the Veteran stated that he had a slight back injury while employed at a helicopter company in 1973.   However, this appears to be a separate intercurrent injury, not a manifestation of continuous symptoms of back pain since service.  Moreover, this incident occurred over 10 years after the Veteran's separation from service and does not demonstrate continuous symptoms from the time of his 1962 separation from service.  Significantly, the Veteran has not claimed that he has experienced low back symptoms since service, only that he believes his current low back disability is related to his service-connected bilateral foot disability.  Thus, the medical nexus element cannot be met via continuity of symptomatology.

The Board has also considered the Veteran's contentions that his low back disability is the result of his service-connected bilateral foot disability.  However, the Board finds that his opinion is not competent evidence in this regard because he has not demonstrated the medical expertise needed to render an opinion on the etiology of his low back disability.  Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a non-expert (a layperson) is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the United States Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.

In Jandreau, the Federal Circuit stated that: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Taking Davidson, Jandreau, and Layno together leads the Board to the conclusion that whether a non-expert nexus opinion or diagnosis is competent evidence depends on the complexity of the particular question and whether or not a nexus opinion could be rendered based on personal observation.  In this case, the Board finds that a nexus opinion cannot be rendered based solely on personal observation.  Merely observing symptoms with onset many years after service, is not a method of determining that the symptoms are due to service or due to a bilateral foot disability.  While the Veteran is competent to report his symptoms and when those symptoms were first experienced, he lacks the medical expertise to determine whether his foot disabilities caused or aggravated the low back disorder from which his disability derives; which is a complex question.  His assertions are therefore not competent medical opinion evidence.  Given the competent medical opinion evidence provided by medical professionals in this case, as already discussed, the Board finds that the preponderance of evidence is against a finding that his low back disability was caused or has been aggravated by his service connected bilateral foot disabilities.   

For the reasons discussed above the Board finds that the preponderance of evidence demonstrates that the Veteran's preexisting scoliosis was not aggravated by his active service and does not give rise to his current low back disability, that his current low back disability is due to degenerative changes of his spine, that this current low back disability did not have onset during active service, did not manifest within one year of separation from active service, was not directly caused by his active service, and was not caused or aggravated by his service-connected bilateral foot disability.  Hence, his appeal must be denied.  There is no reasonable doubt to be decided in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability is denied.



____________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


